DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements (lDS) submitted on 06/15/2020 and 10/20/2021 is in compliance with the provisions of 37 CFR 1.97 and has/have been fully considered by the Examiner.

Specification Objection
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner would suggest incorporating language towards the inventive concept surrounding SPAD controls and operation.

Claim Objection
Claim 4 is objected to for the following informality: “detecting the photon with the second SPAD” as it is unclear how the second SPAD can detect the same photon as the first SPAD. The examiner interprets the second SPAD detects a subsequent photon different from the one detected by the first SPAD. 
Claim 6 is objected to for the following informality: “quenching the second SPAD after detection of the photon with the second SPAD” as it is unclear how the second SPAD can detect the same photon as the first SPAD. The examiner interprets the second SPAD detects a subsequent photon different from the one detected by the first SPAD. 
Claim 8 is objected to for the following informality: “detecting the photon with the second SPAD” as it is unclear how the second SPAD can detect the same photon as the first SPAD. The examiner interprets the second SPAD detects a subsequent photon different from the one detected by the first SPAD. 
Claim 9 is objected to for the following informality: “detecting the photon with the second SPAD” as it is unclear how the second SPAD can detect the same photon as the first SPAD. The examiner interprets the second SPAD detects a subsequent photon different from the one detected by the first SPAD. 
Claim 10 is objected to for the following informality: “detecting the photon with the second SPAD” as it is unclear how the second SPAD can detect the same photon as the first SPAD. The examiner interprets the second SPAD detects a subsequent photon different from the one detected by the first SPAD. 
Claim 10 is further objected for the following informality: “while no bias voltage or low bias voltage is applied to the second SPAD and the third SPAD” as it is unclear how the third SPAD can simultaneously have a bias voltage and no bias voltage. The examiner interprets the third SPAD as the forth SPAD such that the claim reads “while no bias voltage or low bias voltage is applied to the second SPAD and the forth SPAD”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 6-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Steinkogler et al. (US 2020/0057146, hearinafter “Steinkogler”).
Regarding Claim 1, Steinkogler teaches a method comprising: emitting light from a light emitter (Fig. 1, light emitter 12, transmit light signal 14 & [0044]); applying a bias voltage to a first single-photon avalanche diode (SPAD) (Fig. 9, SPAD11, 24a & [0066] teaches front avalanche photodiode element 24a biased above breakdown) of a pixel (The examiner understands the combination of SPAD11, SPAD12, SPAD21, SPAD22 of Fig. 9 to be considered a pixel, see annotated Fig. 9 below); detecting a photon with the first SPAD ([0066] illumination of front avalanche photodiode element 24a); removing the bias voltage from the first SPAD after detecting the photon with the first SPAD ([0066] front avalanche photodiode element 24a becomes low ohmic due to avalanche effect); applying a bias voltage to a second SPAD (Fig. 9, SPAD12, 24b) of the pixel after detecting the photon with the first SPAD and while no bias voltage or low bias voltage is applied to the first SPAD ([0066] avalanche photodiode element 24b bias voltage driven above breakdown); quenching the first SPAD during application of bias voltage to second SPAD ([0066] “Due to the avalanche effect in the front avalanche photodiode element 24a it becomes low ohmic and the voltage drop over the rear avalanche photodiode element 24b increases, drives its bias voltage above the breakdown voltage and thus controls it into the Geiger mode or activates it”. Although quenching is not explicitly discussed, it is well known in the art that to prevent a continued self-sustained avalanche in SPADs after triggering, the bias voltage is reduced to allow quenching following an avalanche event. See, e.g., Cova et al., “Avalanche photodiodes and quenching circuits for single-photon detection,” Appl. Opt. 35, 1956-1976 (1996)).

    PNG
    media_image1.png
    571
    960
    media_image1.png
    Greyscale

Regarding Claim 6, Steinkogler teaches the method according to Claim 1. Steinkogler further teaches: removing the bias voltage from the second SPAD (Fig. 9, SPAD12, 24b) after detecting the photon with the second SPAD; applying a bias voltage to the first SPAD after detecting the photon with the second SPAD and while no bias voltage or low bias voltage is applied to the second SPAD; and quenching the second SPAD after detection of the photon with the second SPAD and during application of the bias voltage to the first SPAD ([0063] teaches the alternating activation/deactivation between SPAD elements 24a and 24b in response to a triggering event, therefore Claim 6 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 1, where SPAD elements 24a (Fig. 9 SPAD11 & SPAD 21) and 24b (Fig. 9 SPAD12 & SPAD 22) are in reversed states, that is, 24b is active while 24a is inactive).
Regarding Claim 7, Steinkogler teaches the method according to Claim 1. Steinkogler further teaches: applying a bias voltage to a third SPAD (Fig. 9, SPAD21, 24a) of the pixel simultaneously with the application of the bias voltage to the first SPAD; removing the bias voltage from the third SPAD after detecting the photon with the first SPAD ([0070] & Fig. 9 teaches the same bias line V1 supplying SPAD11 and SPAD21, therefore their operation would be mimicked. Claim 7 is therefore similarly analyzed and rejected in a manner consistent with the rejection of Claim 1).
Regarding Claim 8, Steinkogler teaches the method according to Claim 7. Steinkogler further teaches: removing the bias voltage from the second SPAD (Fig. 9, SPAD12, 24b) after detecting the photon with the second SPAD; simultaneously applying a bias voltage to the first SPAD (Fig. 9, SPAD11, 24a) and the third SPAD (Fig. 9, SPAD21, 24a) after detecting the photon with the second SPAD and while no bias voltage or low bias voltage is applied to the second SPAD; and quenching the second SPAD after detection of the photon with the second SPAD and during application of the bias voltage to the first SPAD and the third SPAD ([0063] teaches the alternating activation/deactivation between SPAD elements 24a and 24b in response to a triggering event, therefore Claim 8 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 1, where SPAD elements 24a (Fig. 9 SPAD11 & SPAD 21) and 24b (Fig. 9 SPAD12 & SPAD 22) are in reversed states, that is, 24b is active while 24a is inactive).
Regarding Claim 9, Steinkogler teaches the method according to Claim 7. Steinkogler further teaches: applying a bias voltage to a fourth SPAD (Fig. 9, SPAD22, 24b) of the pixel simultaneously with the application of the bias voltage to the second SPAD (Fig. 9, SPAD12, 24b); removing the bias voltage from the second SPAD and the fourth SPAD after detecting the photon with the second SPAD ([0070] & Fig. 9 teaches the same bias line V2 supplying SPAD12 and SPAD22, therefore their operation would be mimicked. Claim 9 is therefore similarly analyzed and rejected in a manner consistent with the rejection of Claim 6).
Regarding Claim 10, Steinkogler teaches the method according to Claim 9. Steinkogler further teaches: simultaneously applying a bias voltage to the first SPAD (Fig. 9, SPAD11, 24a) and the third SPAD (Fig. 9, SPAD21, 24a) after detecting the photon with the second SPAD and while no bias voltage or low bias voltage is applied to the second SPAD (Fig. 9, SPAD12, 24b) and the third SPAD (Fig. 9, SPAD22, 24b, interpreted as fourth SPAD per Claim Objection); and quenching the second SPAD after detection of the photon with the second SPAD and during application of the bias voltage to the first SPAD and the third SPAD ([0063] teaches the alternating activation/deactivation between SPAD elements 24a and 24b in response to a triggering event, therefore Claim 10 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 1, where SPAD elements 24a (Fig. 9 SPAD11 & SPAD 21) and 24b (Fig. 9 SPAD12 & SPAD 22) are in reversed states, that is, 24b is active while 24a is inactive).
Regarding Claim 11, Steinkogler teaches the method according to Claim 1. Steinkogler further teaches: wherein removing the bias voltage from the first SPAD (Fig. 9, SPAD11, 24a) after detecting the photon with the first SPAD and applying the bias voltage to a second SPAD (Fig. 9, SPAD12, 24b) of the pixel after detecting the photon with the first SPAD is in response to the detection of the photon by the first SPAD ([0066] teaches the voltage drop of 24a and biasing of 24b occurs if illumination is detected by 24a).
Regarding Claim 12, Steinkogler teaches the method according to Claim 1. Steinkogler further teaches: wherein the application of the bias voltage to the first SPAD is clocked based on the emission of light from the light emitter ([0015-0019] teaches measurement time window correlated to transmitted pulse and duration).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Steinkogler.
Regarding Claim 13, Steinkogler in Fig. 9 teaches the method according to Claim 1. Steinkogler in Fig. 9 may not explicitly teach: removing the bias voltage from the first SPAD and applying the bias voltage to the second SPAD is a periodic timing pattern. However, Steinkogler, in a different embodiment, teaches this limitation (See Fig. 3 & [0052-0053] “configuration is changed with a defined time offset… control unit 30 can carry out this change once or multiple times in a regular or irregular sequence” & [0022] “periodic repetition of the sequence”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate periodic activation/deactivation of SPADs groupings as taught by Steinkogler (Fig. 3 & [0022, 0052-0053]) in order to offer an additional methodology for overcoming SPAD dead-time (see [0022]) and accurate reconstruction of the received pulse (see [0052]).

Claims 2-5, 14-31 are rejected under 35 U.S.C. 103 as being unpatentable over Steinkogler in view of Henderson et al. (US 2021/0215807, hereinafter “Henderson”).
Regarding Claim 2, Steinkogler teaches the method according to Claim 1. Steinkogler may not explicitly teach: recording the detection of the photon by the first SPAD in a memory bank of the pixel. However, Henderson, in the same field of invention, teaches this limitation (See Fig. 8, 805b & [0010, 0103]. The examiner understands the array of k SPADs (e.g., Fig. 8, 810-0 of Henderson) could represent the pixel element (Fig. 9, 124 of Steinkogler), for which is assigned dedicated buffer memory (e.g., Fig. 8, 805b-0 of Henderson).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Steinkogler and incorporate dedicated memory per SPAD array pixel as taught by Henderson in order to expressly assign buffer memory to each pixel for allowing higher speed operations and shorter sampling cycles (see Henderson at [0010]).
Regarding Claim 3, Steinkogler as modified by Henderson teaches the method according to Claim 2. Steinkogler/Henderson further teaches: detecting a photon with the second SPAD (Steinkogler in [0063] teaches the alternating activation/deactivation between SPAD elements 24a and 24b in response to a triggering event) and recording the detection of the photon by the second SPAD in the memory bank of the pixel (Inherent, as the modification of Henderson would lead to the recording in a corresponding buffer memory 805b described in [0103], rather than being read by the control and evaluation unit 26 of Steinkogler described in [0044]). 
Regarding Claim 4, Steinkogler as modified by Henderson, teaches the method according to Claim 3. Steinkogler/Henderson further teaches: removing the bias voltage from the second SPAD after detecting the photon with the second SPAD; applying a bias voltage to the first SPAD after detecting the photon with the second SPAD and while no bias voltage or low bias voltage is applied to the second SPAD; and quenching the second SPAD after detection of the photon with the second SPAD and during application of the bias voltage to the first SPAD (Steinkogler in [0063] teaches the alternating activation/deactivation between SPAD elements 24a and 24b in response to a triggering event, therefore Claim 4 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 1, where SPAD elements 24a (Fig. 9 SPAD11 & SPAD 21) and 24b (Fig. 9 SPAD12 & SPAD 22) are in reversed states, that is, 24b is active while 24a is inactive).
Regarding Claim 5, Steinkogler as modified by Henderson, teaches the method according to Claim 2. Steinkogler/Henderson further teaches: recording the detection of the photon by the first SPAD in the memory bank (Inherent, as the modification of Henderson would lead to the recording in a corresponding buffer memory 805b described in [0103], rather than being read by the control and evaluation unit 26 of Steinkogler described in [0044]) is during the application of bias voltage to the second SPAD (Steinkogler in [0063] teaches the activation of SPAD elements 24b in response to a triggering event of SPAD elements 24a).
Regarding Claim 14, Steinkogler teaches a Lidar system (Fig. 1) comprising: a focal-plane array having a plurality of pixels (Fig. 1, receiver 22, SPAD 24 & [0044]), each pixel including a first single-photon avalanche diode (SPAD) and a second SPAD (Fig. 3, avalanche photodiode elements 24a and 24b. The examiner interprets the combination of avalanche photodiode elements from 24a and 24b, illustrated in annotated Fig. 3 below, to be considered a pixel); and a computer having a processor and a memory storing instructions executable by the processor to (Fig. 1, control and evaluation unit 26. The examiner interprets the control and evaluation unit as naturally including computation and memory components to enable lidar operations): for each of a plurality of the pixels, apply a bias voltage to the first SPAD while no bias voltage or low bias voltage is applied to the second SPAD ([0053, 0045, 0014] elements 24a are active, while elements 24b are inactive, as instructed by control unit 30); remove the bias voltage from the first SPAD of the pixel and apply a bias voltage to the second SPAD of the pixel while no bias voltage or low bias voltage is applied to the first SPAD of the pixel ([0053, 0045, 0014] further teaches elements 24b are active, while elements 24a are inactive, changed with a defined time offset as instructed by control unit 30); and record detection of a photon by the first SPAD of the pixel and detection of a photon by the second SPAD of the pixel […] ([0044] teaches light signal 20 received by the avalanche photodiode elements 24 are read and evaluated by the control and evaluation unit 26. Fig. 1 further illustrates a common interface between the avalanche photodiode elements 24 and the control and evaluation unit 26).
Steinkogler may not explicitly teach: […] on a common memory bank of the pixel. However, Henderson, in the same field of invention, teaches this limitation (See Fig. 8, 805b & [0010, 0103]. The examiner understands the array of k SPADs (e.g., Fig. 8, 810-0 of Henderson) may represent a pixel element of Steinkogler (annotated Fig. 3 below), for which is assigned dedicated buffer memory (e.g., Fig. 8, 805b-0 of Henderson).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Steinkogler and incorporate dedicated memory per SPAD array pixel as taught by Henderson in order to expressly assign buffer memory to each pixel for allowing higher speed operations and shorter sampling cycles (see Henderson at [0010]).

    PNG
    media_image2.png
    462
    453
    media_image2.png
    Greyscale

Regarding Claim 15, Steinkogler modified by Henderson teaches the Lidar system of Claim 14. Steinkogler further teaches: wherein the memory stores instructions to repeatedly alternate the bias voltage between the first SPAD and the second SPAD […] ([0053] teaches control unit 30 instructs the alternating activation/deactivation between 24a and 24b multiple times in a sequence). Steinkogler in Fig. 3 & [0053] may not explicitly teach: […] in response to detection of a photon by the one of the first SPAD and the second SPAD that receives bias voltage. However, Steinkogler, in a different embodiment, teaches this limitation (See Fig. 7 & [0066] where in response to illumination, the triggering of an avalanche effect in SPAD 24a will cause 24a to become inactive (low ohmic) and consequently activate SPAD 24b. [0063] further teaches the integration of control unit 30 in each dual SPAD).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the photo-induced switching of SPADs groupings as taught by Steinkogler (Fig. 7 & [0066]) in order to avoid periodic SPAD switching prior to detection of a signal for more efficient operations. 
Regarding Claim 16, Steinkogler modified by Henderson teaches the Lidar system of Claim 15. Steinkogler further teaches: wherein the memory stores instructions to quench the first SPAD during application of bias voltage to the second SPAD and to quench the second SPAD during application of bias voltage to the first SPAD ([0053] teaches control unit 30 instructs the alternating activation/deactivation between 24a and 24b. Although quenching is not explicitly mentioned, it is well known in the art that reducing bias voltage, or becoming inactive (Steinkogler [0053]), quenches the SPAD as discussed in the basis for rejection of Claim 1).
Regarding Claim 17, Steinkogler modified by Henderson teaches the Lidar system of Claim 14. Steinkogler further teaches: wherein the memory stores instructions to remove the bias voltage from the first SPAD and apply the bias voltage to the second SPAD while no bias voltage or low bias voltage is applied to the first SPAD […] (Fig. 3 & [0053] teaches control unit 30 instructs the alternating activation/deactivation between 24a and 24b). Steinkogler in Fig. 3 & [0053] may not explicitly teach: […] in response to the detection of a photon by the first SPAD. However, Steinkogler, in a different embodiment, teaches this limitation (See Fig. 7 & [0066] where in response to illumination, the triggering of an avalanche effect in SPAD 24a will cause 24a to become inactive (low ohmic) and consequently activate SPAD 24b. [0063] further teaches the integration of control unit 30 in each dual SPAD).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the photo-induced activation/deactivation of SPADs groupings as taught by Steinkogler (Fig. 7 & [0066]) in order to provide individual biasing of each dual set of SPAD and offer greater control over detector sensitivity (see [0029]). 
Regarding Claim 18, Steinkogler modified by Henderson teaches the Lidar system of Claim 17. Steinkogler further teaches: wherein the memory stores instructions to remove the bias voltage from the second SPAD and apply a bias voltage to the first SPAD while no bias voltage or low bias voltage is applied to the second SPAD in response to the detection of a photon by the second SPAD ([0063] 24a and 24b undergo switching between active and inactive. [0064] “the rear avalanche photodiode elements 24b can also be active first and can activate the front avalanche photodiode elements 24a, the one avalanche photodiode element 24a-b can temporarily suppress the activity of the other avalanche photodiode element 24b-a”. Therefore, following [0066] allowing for 24b to be active and 24a inactive, in response to illumination, the triggering of an avalanche effect in SPAD 24b will cause 24b to become inactive (low ohmic) and consequently activate SPAD 24a).
Regarding Claim 19, Steinkogler modified by Henderson teaches the Lidar system of Claim 14. Steinkogler further teaches wherein the memory stores instructions to alternate the bias voltage between the first SPAD and the second SPAD in a periodic timing pattern ([0053] teaches control unit 30 instructs the alternating activation/deactivation between 24a and 24b multiple times in a sequence).
Regarding Claim 20, Steinkogler modified by Henderson teaches the Lidar system of Claim 14. Steinkogler further teaches wherein the memory stores instructions to quench the first SPAD during application of bias voltage to the second SPAD (Inherent, as [0053] control unit 30 instructs the alternating activation/deactivation between 24a and 24b, where [0021] “Exactly one group is in particular respectively active, while the other groups are deactivated”).
Regarding Claim 21, Steinkogler modified by Henderson teaches the Lidar system of Claim 14. Steinkogler further teaches wherein the memory stores instructions to: apply a bias voltage to a third SPAD of the pixel (see annotated Fig. 3 below) simultaneously with the application of the bias voltage to the first SPAD; and remove the bias voltage from the third SPAD simultaneously with the removal of the bias voltage from the first SPAD (As the first and third SPAD are part of SPAD elements 24a, their operation would be identical. Therefore, the application and removal of bias voltage from the first SPAD would be mimicked by the third SPAD).

    PNG
    media_image3.png
    462
    453
    media_image3.png
    Greyscale

Regarding Claim 22, Steinkogler modified by Henderson teaches the Lidar system of Claim 21. Steinkogler further teaches wherein the memory stores instructions to: apply a bias voltage to a fourth SPAD of the pixel (see annotated Fig. 3 below) simultaneously with the application of the bias voltage to the second SPAD; remove the bias voltage from the fourth SPAD simultaneously with the removal of the bias voltage from the second SPAD (As the second and fourth SPAD are part of SPAD elements 24b, their operation would be identical. Therefore, the application and removal of bias voltage from the second SPAD would be mimicked by the forth SPAD).

    PNG
    media_image4.png
    462
    504
    media_image4.png
    Greyscale

Regarding Claim 23, Steinkogler teaches a computer having a processor and a memory storing instructions executable by the processor to (Fig. 1, control and evaluation unit 26. The examiner interprets the control and evaluation unit as naturally including computation and memory components to enable lidar operations): emit light from a light emitter (Fig. 1, light emitter 12, transmit light signal 14 & [0044]); apply a bias voltage to a first single-photon avalanche diode (SPAD) of a pixel while no bias voltage or low bias voltage is applied to a second SPAD of the pixel ([0053, 0045, 0014] elements 24a are active, while elements 24b are inactive, as instructed by control unit 30); remove the bias voltage from the first SPAD and apply a bias voltage to the second SPAD of the pixel while no bias voltage or low bias voltage is applied to the first SPAD ([0053, 0045, 0014] further teaches elements 24b become active, while elements 24a become inactive, changed with a defined time offset as instructed by control unit 30); and record detection of a photon by the first SPAD and detection of a photon by the second SPAD […] ([0044] teaches light signal 20 received by the avalanche photodiode elements 24 are read and evaluated by the control and evaluation unit 26. Fig. 1 further illustrates a common interface between the avalanche photodiode elements 24 and the control and evaluation unit 26).
Steinkogler may not explicitly teach: […] on a common memory bank of the pixel. However, Henderson, in the same field of invention, teaches this limitation (See Fig. 8, 805b & [0010, 0103]. The examiner understands the array of k SPADs (e.g., Fig. 8, 810-0 of Henderson) may represent a pixel element of Steinkogler (annotated Fig. 3 below), for which is assigned dedicated buffer memory (e.g., Fig. 8, 805b-0 of Henderson).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Steinkogler and incorporate dedicated memory per SPAD array pixel as taught by Henderson in order to expressly assign buffer memory to each pixel for allowing higher speed operations and shorter sampling cycles (see Henderson at [0010]).

    PNG
    media_image2.png
    462
    453
    media_image2.png
    Greyscale

Regarding Claim 24, Steinkogler modified by Henderson teaches the computer of Claim 23. Steinkogler further teaches: wherein the memory stores instructions to repeatedly alternate the bias voltage between the first SPAD and the second SPAD […] ([0053] teaches control unit 30 instructs the alternating activation/deactivation between 24a and 24b multiple times in a sequence). Steinkogler in Fig. 3 & [0053] may not explicitly teach: […] in response to detection of a photon by the one of the first SPAD and the second SPAD that receives bias voltage. However, Steinkogler, in a different embodiment, teaches this limitation (See Fig. 7 & [0066] where in response to illumination, the triggering of an avalanche effect in SPAD 24a will cause 24a to become inactive (low ohmic) and consequently activate SPAD 24b. [0063] further teaches the integration of control unit 30 in each dual SPAD).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the photo-induced switching of SPADs groupings as taught by Steinkogler (Fig. 7 & [0066]) in order to avoid periodic SPAD switching prior to detection of a signal for more efficient operations. 
Regarding Claim 25, Steinkogler modified by Henderson teaches the computer of Claim 24. Steinkogler further teaches: wherein the memory stores instructions to quench the first SPAD during application of bias voltage to the second SPAD and to quench the second SPAD during application of bias voltage to the first SPAD ([0053] teaches control unit 30 instructs the alternating activation/deactivation between 24a and 24b. Although quenching is not explicitly mentioned, it is well known in the art that reducing bias voltage, or becoming inactive (Steinkogler [0053]), quenches the SPAD as discussed in the basis for rejection of Claim 1).
Regarding Claim 26, Steinkogler modified by Henderson teaches the computer of Claim 23. Steinkogler further teaches: wherein the memory stores instructions to remove the bias voltage from the first SPAD and apply the bias voltage to the second SPAD while no bias voltage or low bias voltage is applied to the first SPAD […] (Fig. 3 & [0053] teaches control unit 30 instructs the alternating activation/deactivation between 24a and 24b). Steinkogler in Fig. 3 & [0053] may not explicitly teach: […] in response to the detection of a photon by the first SPAD. However, Steinkogler, in a different embodiment, teaches this limitation (See Fig. 7 & [0066] where in response to illumination, the triggering of an avalanche effect in SPAD 24a will cause 24a to become inactive (low ohmic) and consequently activate SPAD 24b. [0063] further teaches the integration of control unit 30 in each dual SPAD).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the photo-induced activation/deactivation of SPADs groupings as taught by Steinkogler (Fig. 7 & [0066]) in order to provide individual biasing of each dual set of SPAD and offer greater control over detector sensitivity (see [0029]). 
Regarding Claim 27, Steinkogler modified by Henderson teaches the computer of Claim 26. Steinkogler further teaches: wherein the memory stores instructions to remove the bias voltage from the second SPAD and apply a bias voltage to the first SPAD while no bias voltage or low bias voltage is applied to the second SPAD in response to the detection of a photon by the second SPAD ([0063] 24a and 24b undergo switching between active and inactive. [0064] “the rear avalanche photodiode elements 24b can also be active first and can activate the front avalanche photodiode elements 24a, the one avalanche photodiode element 24a-b can temporarily suppress the activity of the other avalanche photodiode element 24b-a”. Therefore, following [0066] allowing for 24b to be active and 24a inactive, in response to illumination, the triggering of an avalanche effect in SPAD 24b will cause 24b to become inactive (low ohmic) and consequently activate SPAD 24a).
Regarding Claim 28, Steinkogler modified by Henderson teaches the computer of Claim 23. Steinkogler further teaches wherein the memory stores instructions to alternate the bias voltage between the first SPAD and the second SPAD in a periodic timing pattern ([0053] teaches control unit 30 instructs the alternating activation/deactivation between 24a and 24b multiple times in a sequence).
Regarding Claim 29, Steinkogler modified by Henderson teaches the computer of Claim 23. Steinkogler further teaches wherein the memory stores instructions to quench the first SPAD during application of bias voltage to the second SPAD (Inherent, as [0053] control unit 30 instructs the alternating activation/deactivation between 24a and 24b, where [0021] “Exactly one group is in particular respectively active, while the other groups are deactivated”).
Regarding Claim 30, Steinkogler modified by Henderson teaches the computer of Claim 23. Steinkogler further teaches wherein the memory stores instructions to: apply a bias voltage to a third SPAD of the pixel (see annotated Fig. 3 below) simultaneously with the application of the bias voltage to the first SPAD; and remove the bias voltage from the third SPAD simultaneously with the removal of the bias voltage from the first SPAD (As the first and third SPAD are part of SPAD elements 24a, their operation would be identical. Therefore, the application and removal of bias voltage from the first SPAD would be mimicked by the third SPAD).

    PNG
    media_image3.png
    462
    453
    media_image3.png
    Greyscale

Regarding Claim 31, Steinkogler modified by Henderson teaches the computer of Claim 30. Steinkogler further teaches wherein the memory stores instructions to: apply a bias voltage to a fourth SPAD of the pixel (see annotated Fig. 3 below) simultaneously with the application of the bias voltage to the second SPAD; remove the bias voltage from the fourth SPAD simultaneously with the removal of the bias voltage from the second SPAD (As the second and fourth SPAD are part of SPAD elements 24b, their operation would be identical. Therefore, the application and removal of bias voltage from the second SPAD would be mimicked by the forth SPAD).

    PNG
    media_image4.png
    462
    504
    media_image4.png
    Greyscale



Conclusion
Prior art made of record though not relied upon in the present basis of rejection are noted in the attached PTO 892 and include:
Deane (U.S. Pre-Grant Patent Publication No. 2015/0285625) which discloses an image sensor comprising of SPAD pixels activated in a time-varying manner. 
Niclass et al. (U.S. Pre-Grant Patent Publication No. 2006/0202129) which discloses an array of SAPDs where each SPAD is coupled to an individually assigned read-out circuit. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGQING QI whose telephone number is (571)272-1078. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUQING XIAO can be reached on 571-270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.Q./             Examiner, Art Unit 3645                                                                                                                                                                                           
/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645